DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the amendment filed October 19, 2020.  Claims 21-40 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oakeson (US 2016/0299973 A1).

Regarding claims 21 and 33, Oakeson discloses a method comprising:
providing, by a data processing system comprising one or more processors and memory, via a computing network, for display on a computing device, a content item within an information resource, the content item is presented with an actionable object, which when selected, causes the computing device to: present an interface comprising one or more interactive elements (Oakeson:   Figure 10);
receive an indication of an interaction with at least one interactive element of the one or more interactive elements, transmit a signal to the data processing system identifying the interaction with the at least one interactive element (Oakeson:   Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list);
restrict the display of the content item on the computing device; receiving, by the data processing system, from the computing device, data corresponding to the signal identifying the interaction with the at least one interactive element and an identifier identifying the content item (Oakeson:   Figure 10, paragraph [0154] - The additional content search criteria for included keywords 1030 provides for additional guidance as to what to include, and additional content search criteria for excluded keywords 1032 provides intuitive insight of what can be excluded with the addition of the word);
updating, by the data processing system, a content selection model using the data from the computing device for selecting content items based on the received data 

Regarding claims 22 and 34, Oakeson discloses all of the limitations as noted above in claims 21 and 33.  Oakeson further discloses wherein the content item is a first content item, and the method further comprises: receiving, by the data processing system, a request for content from the computing device; and selecting, by the data processing system, a second content item using the updated content selection model (Oakeson: Figure 10 and 11).  

Regarding claims 23 and 35, Oakeson discloses all of the limitations as noted above in claims 21 and 33.  Oakeson further discloses wherein the content selection model is associated with an account on the computing device, and wherein the content selection model is updated based on a plurality of signals received from the computing device (Oakeson: paragraph [0041] - A further disclosure is to save the search results on a page string for recall as well as save the refined search criteria. Again, increasing the relevance and usability of the internet for each particular Content User, paragraph [0149] - The Save Search 860 button is available on each screen such that each search can be saved, much like Favorites found on most search engines. The Add SubPage 862 button is a means for Content User created additional internet search result pages for the Content User to create search landings or to post-search move search results to a high search value added page).  

Regarding claims 24 and 36, Oakeson discloses all of the limitations as noted above in claims 21 and 33.  Oakeson further discloses wherein the content item is selected from a first subset of content items associated with a first content provider, and the method further comprises: selecting, by the data processing system using the updated content selection model, one or more content items from a second subset of content items associated with a second content provider different from the first subset associated with the first content provider, the one or more content items for display on the computing device within the information resource (Oakeson: paragraph [0152] - A note is that the main page states Small Vendors so that by clicking on the Large Vendor button the Large Vendors will be shown on the main screen and the Small Vendors will take the small subpage button).  

Regarding claims 25 and 37, Oakeson discloses all of the limitations as noted above in claims 21 and 33.  Oakeson further discloses determining, by the data processing system, a likelihood of interaction corresponding to one or more content items from a list of candidate content items based on historical content item impressions from a plurality of computing devices; and selecting, by the data processing system, for display on the computing device, the content item based on the likelihood of interaction (Oakeson: paragraph [0466] - Dispositioning the ad makes room for another ad based upon historical searches, Content User inputs, paid ad priority, or just next in que for general visibility. The ad screen could also be removed).  

Regarding claims 26 and 38, Oakeson discloses all of the limitations as noted above in claims 21 and 33.  Oakeson further discloses wherein the content item is a first content item and the actionable object is a first actionable object, wherein the data corresponding to the signal further identifies a request for content, and the method further comprises: selecting, by the data processing system, responsive to receiving the data from the computing device, using the updated content selection model, a second content item from a list of candidate content items for display on the computing device within the information resource, the second content item is presented with a second actionable object (Oakeson: Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list).  

Regarding claim 27, Oakeson discloses all of the limitations as noted above in claim 21.  Oakeson further discloses wherein each content item from a list of candidate content items is associated with a rank indicative of likelihood of interaction by the computing device, and the method further comprises: decreasing, by the data processing system, responsive to receiving the data corresponding to the signal identifying the interaction with the at least one interactive element and the identifier identifying the content item, the rank of the content item of the list of candidate content items (Oakeson: Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list).  

Regarding claim 28, Oakeson discloses all of the limitations as noted above in claim 27.  Oakeson further discloses wherein the content item is a first content item and the signal is a first signal, wherein the first content item and a second content item from the list of candidate content items are provided within the information resource, and the method further comprises: receiving, by the data processing system, from the computing device, data corresponding to a second signal identifying an interaction with the second content item and an identifier identifying the second content item; and increasing, by the data processing system, responsive to receiving the data corresponding to the second signal, the rank of the second content item of the list of candidate content items (Oakeson: Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list).  

Regarding claims 29 and 40, Oakeson discloses all of the limitations as noted above in claims 21 and 33.  Oakeson further discloses wherein the actionable object is provided as an overlay over the content item, wherein the interface comprises at least one of an input text box, input button, or input drop down menu presented as an overlay over the content item, wherein the selection of the actionable object is indicative of a command to cause the computing device to present the interface comprising the one or more interactive elements and restrict the display of the content item on the computing device (Oakeson: Figure 3 - 302 (input button)).  

Regarding claim 30, Oakeson discloses all of the limitations as noted above in claim 21.  Oakeson further discloses wherein the content item is selected from a list of candidate content items to provide for display within the information resource, and the method further comprises: transmitting, by the data processing system, instructions to the computing device to cause the computing device to restrict the content item from display in response to receiving the data corresponding to the signal; and removing, by the data processing system, the content item from the list of candidate content items (Oakeson: Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list).  

Regarding claim 31, Oakeson discloses all of the limitations as noted above in claim 21.  Oakeson further discloses wherein the content item is a first content item and the method further comprises: selecting, by the data processing system, a second content item from a list of candidate content items in response to receiving the data corresponding to the signal identifying the interaction with the at least one interactive element and the identifier identifying the content item; and transmitting, by the data processing system, responsive to selecting the second content item, instructions to the computing device to cause the computing device to replace the first content item with the second content item (Oakeson: Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list).  

Regarding claim 32, Oakeson discloses all of the limitations as noted above in claim 21.  Oakeson further discloses wherein the content item is a first content item, and the method further comprises: training, by the data processing system, the content selection model based the data corresponding to the signal identifying the interaction with the at least one interactive element and the identifier identifying the content item; and updating, by the data processing system, using the trained content selection model, a list of candidate content items to select a second content item for display within the information resource (Oakeson: paragraph [0041] - A further disclosure is to save the search results on a page string for recall as well as save the refined search criteria. Again, increasing the relevance and usability of the internet for each particular Content User, paragraph [0149] - The Save Search 860 button is available on each screen such that each search can be saved, much like Favorites found on most search engines. The Add SubPage 862 button is a means for Content User created additional internet search result pages for the Content User to create search landings or to post-search move search results to a high search value added page).  

Regarding claim 39, Oakeson discloses all of the limitations as noted above in claim 33.  Oakeson further discloses wherein each content item from a list of candidate content items is associated with a rank indicative of likelihood of interaction by the computing device, and the method further comprises: decrease, by the data processing system, responsive to receiving the data corresponding to the signal identifying the interaction with the at least one interactive element and the identifier identifying the content item, the rank of the content item of the list of candidate content items; receive, by the data processing system, from the computing device, data corresponding to a second signal identifying an interaction with the second content item and an identifier identifying the second content item; and increase, by the data processing system, responsive to receiving the data corresponding to the second signal, the rank of the second content item of the list of candidate content items (Oakeson: Figure 10 - 1082, paragraph [0154] - Here the Content User will be able to indicate the search result individual item or site is more a main internet search result page site (as it is currently on the best sites page), move the site up as it is more relevant or favored, move the site down as it is less relevant, or hide and delete to a Hide and Delete 1082 button, as well as activate a drag and drop feature to move the individual search result item to any subpage or position on the main search page list).  













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0064690 A1, Li et al discloses MACHINE LEARNING MODEL-BASED CONTENT PROCESSING FRAMEWORK.
US 20170155737 A1, Jannink et al discloses CONTEXT-AWARE INFORMATION DISCOVERY.	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625